DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 04/23/2021 is acknowledged.
Claims 13-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/23/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitations being interpreted under 35 U.S.C. §112(f) are:
“state regulation means” in claim 1 which is interpreted as temperature regulators (para 0015 of Applicant’s published specification).
“measurement and/or control means” in claim 11 which is interpreted as spectroscopic sensors  (para 0051 of Applicant’s published specification).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claims 1, 8, and 11:
The phrase "preferably" in each of claims 1, 8, and 11 render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the purposes of examination, the phrases which are part of the “preferably” wording are regarded as a preferred embodiment and not regarded as required to meet the claims.
The remaining claims are rejected for depending from an indefinite claim 1.

In reference to claim 11:
The preamble of claim 1 reads “the system according to claim 1 any one of the preceding claims.” It is unclear whether claim 11 is intended to depend from claim one or any of the preceding claims. For the purposes of examination, claim 11 is interpreted as depending from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waatti (WO2015171352).

In reference to claim 1:

a robot (para 0037, the printing system 100 is interpreted as a robot);
an extruder configured to be mounted on said robot (para 0044, Fig. 4 numeral 118);
a plurality of sensors configured to detect a plurality of parameters concerning the operating conditions of an additive manufacturing process (paras 0067-0069), said plurality of sensors comprising at least a temperature sensor and a position sensor (paras 0067, 0092, and 00154-00155);
a plurality of state regulation means  of a material extruded from said extruder (para 0061-0066);
a control unit configured to control a path of the extruder and to determine the path of the extruder as a function of at least two parameters of the plurality of parameters detected by said plurality of sensors (para 0059-0060).

In reference to claim 3:
In addition to the discussion of claim 1, above, wherein the at least one temperature sensor takes a temperature measurement on at the least one of the following: a cross section (paras 0065-0067; Fig. 4 numeral 412).

In reference to claim 5:
In addition to the discussion of claim 1, above, Waatti further discloses wherein said at least one position sensor takes a dimensional measurement on at least one of the following: a cross section, a lower portion and an upper portion of the material exiting the extruder (para 0069-0072; Fig. 4).

In reference to claim 7:


In reference to claim 8:
In addition to the discussion of claim 1, above, Waatti further discloses wherein the control unit is configured to acquire information from at least one area surrounding the material that has just been extruded (para 0068).

In reference to claim 9:
In addition to the discussion of claim 1, above, Waatti further discloses wherein the plurality of sensors are positioned on a support configured to be mounted on the extruder of the system for additive manufacturing processes (Fig. 5).

In reference to claim 10:
In addition to the discussion of claim 9, above, Waatti further discloses wherein said support is mounted in the proximity of the nozzle of the extruder (Fig. 5).

In reference to claim 11:
In addition to the discussion of claim 1, above, Waatti further discloses wherein measurement and/or control means in a closed loop are also present for measuring and/or controlling the mechanical properties of the material that has just been extruded (para 0078-0083).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waatti as applied to claim 1, above, and further in view of Brownell (US20160179064).
In addition to the discussion of claim 1, above, Waatti discloses a temperature sensor (para 0067) but does not disclose a specific type of temperature sensor such as wherein said at least one temperature sensor is a thermal camera, as claimed. However, it is prima facie obvious to use a device for detecting the temperature of an extruded polymer which is recognized in the art as suitable for the intended purpose (MPEP 2144.07). As applied to the instant application, Brownell discloses a system for additive manufacturing, including fused deposition modeling (para 0015; Fig. 1A). Brownell further disclose a temperature sensor for sensing the temperature of an extruded material wherein the sensor is a thermal camera (para 0021). It would have been obvious to a person having ordinary skill in the art .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waatti as applied to claim 1, above, and further in view of Mark (US20140328963).

In reference to claim 4:
In addition to the discussion of claim 1, above, Waatti does not disclose wherein said at least one position sensor is at least one of the following: a triangulation laser scanner, laser pointer, confocal sensor, stereoscopy, time-of-flight cameras, capacitive, inductive, photoelectric or ultrasonic sensors and probes with force-sensing resistor sensors.
However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Mark teaches a system for extrusion based additive manufacturing processes (para 0037; Figs. 1A-1D). Mark further teaches the use a robotic arm (Applicants preferred but unclaimed embodiment of claim 1) for positioning the extrusion nozzle using a rangefinder (laser pointer) for sensing and controlling the X, Y, and/or Z positions of the (para 0092). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Waatti to utilize the robotic arm and rangefinder sensor .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waatti as applied to claim 1, above, and further in view of Cohen (US10254499).
In addition to the discussion of claim 1, above, Waatti does not disclose wherein the system for additive manufacturing processes comprises a compaction element configured to act upon the material exiting the extruder. However, this is taught by Cohen. Cohen teaches a process for additive manufacturing (abstract). Cohen further teaches the use of a compression (compaction) device attached to the nozzle to produce a part with reduced porosity, increased intra-layer bonding, and improved thickness control (col 43 ln 36-55; col 181 ln 55-60; Figs. 18, 46(a)-46(c)). It would have been obvious to a person having ordinary skill in the art to combine the system of Waatti with the compaction device of Cohen in order to obtain a system which produces a part with reduced porosity, increased intra-layer bonding, and improved thickness control.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waatti as applied to claim 11, above, and further in view of Reese (US20180117851).
In addition to the discussion of claim 11, above, Waatti does not disclose wherein said measurement and/or control means in a closed loop comprise Raman-effect and/or “FTIR”-type spectroscopic sensors. However, this is taught by Reese. Reese teaches a system for printing additive manufacturing processes (para 0013). Reese further teaches substrate temperature, melt zone temperature and bonding are critical to printing high quality parts (0109). Reese alto teaches utilizing FTIR and Raman spectroscopy control measurements in order to ensure the critical parameters are sufficiently controlled (paras 0080-0081). It would have been obvious to a person having ordinary skill in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742